73 S.E.2d 475 (1952)
236 N.C. 562
RAY
v.
HOSPITAL CARE ASS'N, Inc.
No. 521.
Supreme Court of North Carolina.
November 26, 1952.
*476 Charles Truett Myers and John F. Ray, Charlotte, for plaintiff, appellee.
Claude V. Jones, Durham, for the defendant, appellant.
ERVIN, Justice.
The appeal presents this single question: Did the contract between the plaintiff and the defendant obligate the defendant to make payments for hospital and medical care received by the plaintiff's wife subsequent to the reinstatement of the certificate for conditions that existed prior to the date of the application for reinstatement?
This rule is well settled: Where a contract of insurance does not contravene public policy or positive law and the language employed in it is plain and unambiguous, the court must construe and enforce the contract as it is written, regardless of whether such action works hardship on the one party or the other. Gould Morris Electric Co. v. Atlantic Fire Insurance Co., 229 N.C. 518, 50 S.E.2d 295; Hartford Accident & Indemnity Co. v. Hood, 226 N.C. 706, 40 S.E.2d 198; Bailey v. Life Insurance Co., 222 N.C. 716, 24 S.E.2d 614, 166 A.L.R. 826; Ford v. *477 New York Life Insurance Co., 222 N.C. 154, 22 S.E.2d 235; Person v. Tyson, 215 N.C. 127, 1 S.E.2d 367; Sanderlin v. Life & Casualty Insurance Co., 214 N.C. 362, 199 S.E. 275; Whitaker v. Jefferson Standard Life Insurance Co., 213 N.C. 376, 196 S.E. 328; Roberts v. American Alliance Insurance Co., 212 N.C. 1, 192 S.E. 873, 113 A.L.R. 310; City of Lexington v. Home Indemnity Co., 207 N.C. 774, 178 S.E. 547; Jolley v. Jefferson Standard Life Insurance Co., 199 N.C. 269, 154 S.E. 400; Gant v. Provident Life & Accident Insurance Company, 197 N.C. 122, 147 S.E. 740; McCain v. Hartford Live Stock Ins. Co., 190 N.C. 549, 130 S.E. 186; Leaksville Light & Power Co. v. Georgia Casualty Co., 188 N.C. 597, 125 S.E. 123; Penn v. Standard Life & Accident Insurance Co., 158 N.C. 29, 73 S.E. 99, 42 L.R.A.,N.S., 593.
The contract between the plaintiff and the defendant does not contravene public policy or positive law. It is evidenced by both the certificate itself and the agreement of the parties reinstating the certificate subsequent to its lapse. The certificate and the agreement declare in plain and unambiguous language that the defendant "shall not be liable for a condition that existed or had its inception prior to the date of the application for reinstatement unless the facts relating to such condition shall have been set forth in such application for reinstatement." The case agreed shows that the expenses involved in this litigation were incurred for hospital and medical care furnished the plaintiff's wife subsequent to the reinstatement of the certificate for conditions that existed prior to the date of the application for reinstatement, and that the facts relating to such conditions were not set forth in the application for reinstatement.
These things being true, the contract between the plaintiff and the defendant explicitly and plainly exempts the defendant from liability on the claim now asserted by the plaintiff.
This conclusion necessitates a reversal of the judgment. The plaintiff has no just cause for complaint because it is axiomatic in the law of contracts that "As a man consents to bind himself so shall he be bound." Whitaker v. Jefferson Standard Life Insurance Co., supra [213 N.C. 376, 196 S.E. 329].
The judgment is
Reversed.
PARKER, J., took no part in the consideration or decision of this case.